In an action by a vendor of real property, in which the complaint pleads two causes: a first cause to recover on a cheek representing the down payment made by the vendees (defendants) on account of the contract for the sale of premises with a building to be erected thereon by the vendor; and a second cause to recover damages based upon the vendees’ alleged breach of the contract, the plaintiff appeals from an order of the Supreme Court, Nassau County, dated January 3, 1962, which denied its motion for summary judgment as to the first cause of action. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hill, JJ., concur.